SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): ü Growth of 25.2% in the number of miles accumulated excluding GOL compared to 2Q13; ü Increased redemption in international airlines partners, reaching 1.2 billion miles, 16.7% of total redemptions; ü Gross margin of 46.9%, in line with 1Q14; ü Net income of R$64.1 million , with a net margin of 42.1% in 2Q14; ü Issue of R$600.0 million in debentures priced at 115% of the CDI rate ; ü Conclusion of the capital reduction process ( R$8.17 per share ). Highlights 2Q14 2Q13 % Change YTD 14 YTD 13 % Change Net YIELD (cent. R$) 20.88 16.9% 21.94 10.1% Net PRASK (cent. R$) 14.14 29.7% 14.81 23.5% Net RASK (cent. R$) 15.72 30.4% 16.31 23.8% CASK (cent. R$) 16.01 25.9% 16.04 21.1% CASK ex-fuel (cent. R$) 9.3 32.8% 9.00 27.6% Net Revenue 24.4% 21.9% Operating Costs and Expenses -2,342 -1,950 20.1% -4,691 -3,931 19.3% Operating Profit (EBIT) 38 -35 NM 66 175.8% Operating Margin (EBIT) 1.6% -1.8% 3.4 p.p 3.7% 1.7% 2.0 p.p Others Revenues and Expenses -106 -425 75.1% -299 -532 43.7% Income (loss) before Tax -68 -460 85.3% -117 -466 74.8% Income Tax -77 27 NM -124 -42 192.1% Net Profit (Loss) -145 -433 66.5% -241 -508 52.6% Net Margin -6.1% -22.6% 16.5 p.p -4.9% -12.7% 7.8 p.p EBITDA 81 99.8% 50.7% EBITDA Margin 6.8% 4.2% 2.6 p.p 9.1% 7.3% 1.7 p.p EBITDAR 59.6% 44.2% EBITDAR Margin 15.8% 12.3% 3.5 p.p 17.8% 15.1% 2.8 p.p Average Exchange Rate 2.0673 7.9% 2.0333 13.0% End of period Exchange Rate 2.2156 -0.6% 2.2156 -0.6% Price per liter Fuel 2.21 13.1% 2.32 10.3% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 14, 2014 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
